Citation Nr: 1605645	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to the bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty in the U.S. Army from June 1980 to July 1980, from June 1981 to September 1981, and from December 2003 to March 2005.  He has had additional periods of active duty and inactive duty for training with the Army National Guard.  He had service in Iraq and saw combat.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for degenerative changes of the bilateral knees and bilateral ankles.  In August 2013, the Board remanded the issues of entitlement to service connection for a bilateral knee disability and a bilateral ankle disability, to the RO for additional action.

The issue of entitlement to service connection for an acquired psychiatric disorder was referred to the Agency of Original Jurisdiction (AOJ) in the August 2013 Board Remand, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral knee disorder was likely caused by carrying heavy equipment and walking on rocky terrain while in combat in Iraq.





CONCLUSION OF LAW

The criteria for service connection for a knee disorder manifested by degenerative arthritis and chondromalacia patella are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a bilateral knee disorder because symptoms first began as a result of carrying load-bearing equipment and bulletproof vests while on active duty in Iraq.  He further contends that, while in Iraq, he had to cross a deep driver with rocks on the bottom and sides.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A December 2005 statement from the Veteran's superior in Iraq provides that the Veteran was involved in convoy operations for movement from Balad to Tikrit.  Additionally, the Veteran's DD214 provides that his MOS while on active duty in Iraq was topographic analyst.  This position is known to require heavy physical demands.  

At a February 2006 VA examination, the Veteran reported bilateral knee pain since 2004, while serving on active duty.  He attributed the knee pain onset to having to walk on rocks while in Iraq.  

An October 2006 VA treatment record provides that the Veteran was diagnosed with degenerative arthritis in both knees.  In February 2007, the Army National Guard gave him a permanent physical profile limiting physical activities such as running and biking due to his bilateral knee condition.  It specifically stated that the Veteran was to undergo "no sustained running, no [Army Physical Fitness Test] running" and to do no sit-ups.  

A February 2008 written statement from the Veteran conveys that he complained of bilateral knee pain upon returning from active duty.  He stated that the mobilization station checked his knees but found nothing wrong, but the pain continued.

At a September 2013 VA examination, the examiner stated that the Veteran had previously been diagnosed with both knee arthralgia and chondromalacia patella.  The examination report states that the Veteran "had pain in both knees while in Iraq."  

The Veteran has provided credible statements that he experienced bilateral knee pain beginning in 2004 while on active duty in Iraq and continuing to today.  In 2006, he was diagnosed with degenerative arthritis.  The diagnosis was provided within a year and a half of discharge from active duty.  Given these facts and upon application of the provisions of 38 U.S.C.A. § 1154(b), the Board finds that the evidence is in at least equipoise as to whether the Veteran's bilateral knee disorder began while on active duty in Iraq.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for a bilateral knee disorder manifested by degenerative arthritis and chondromalacia patella.


ORDER

Service connection for a bilateral knee disorder, manifested by degenerative arthritis and chondromalacia patella, is granted.





REMAND

The Veteran asserts that service connection is warranted for a bilateral ankle disorder because symptoms first manifest while on active duty.  

The record reflects that the Veteran had periods of active duty with the Army National Guard through fiscal year 2014.  It is not clear from the record whether the Veteran had periods of active duty after fiscal year 2014.  Records after September 2013 are not available.  VA should obtain all relevant military records which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In its August 2013 Remand, the Board specifically directed that the Veteran be given a VA examination and that the examiner provide an opinion as to whether service connection is warranted on the basis of the Veteran's periods of active duty for training and inactive duty for training.  In the September 2013 examination report, the examiner did not address active duty for training or inactive duty for training; he only checked the box saying that it was "less likely than not . . . incurred in or caused by the claimed in-service injury, event or illness."  

The August 2013 Board Remand also directed that the examiner was to "state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's knee disabilities."  The examiner checked a box stating that "[t]he claimed condition is less likely than not . . . proximately due to or the result of the Veteran's service connected condition."  At the time of the examination, the Veteran was service connected for only tinnitus and eczema.  Therefore, the examiner did not address whether the Veteran's bilateral knee disorder caused his bilateral ankle disorder.  The examiner did state that "[t]here is no evidence of aggravation of [the] ankle condition from [the] knee [degenerative joint disease]."  The RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the report of the September 2013 VA examination, the examiner checked the "diagnosis" box indicating that the Veteran does not now have, nor had in the past, any ankle condition.  Later in the report, the examiner checked the box indicating that the examination provided abnormal findings and stated that the Veteran has degenerative arthritis in both of his ankles.  The examiner also wrote in the report, "[The Veteran] has no ankle symptoms and examination was negative," but then went on to say, "He has minimal [degenerative joint disease] of both ankle[s]. . . ."  Additionally, a January 2004 report of medical examination states that the Veteran injured his ankle while working at his civilian job 12 years prior.  The examiner did not provide an opinion as to whether the ankle injury residuals were aggravated (increased in severity beyond its natural progression) by the Veteran's periods of active duty.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited inconsistencies and inadequacies in the examiner's report, the Board finds that further VA evaluation of the Veteran's left and right ankles is required to adequately address the issues raised by the instant appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left and right ankles, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army National Guard and (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record.

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral ankle disorder and its relationship to his periods of active duty, active duty for training, and inactive duty for training.  All tests and studies should be accomplished and the findings reported in detail.  The examiner should specifically comment on the Veteran's reported 1992 ankle injury and its relationship, if any, to his current ankle disorder.

      The examiner should:  

a.  Advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral ankle disorder had its onset during a period of active duty, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

b.  If the Veteran's bilateral ankle disorder originated during a period of inactive duty for training, advance an opinion as to whether such disorder is either a manifestation of an injury or disease process.

c.  If the Veteran's bilateral ankle disorder did not originate during a period of active duty, active duty for training, inactive duty for training, or otherwise originate during active service/duty, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral ankle disorder was caused by his service-connected disabilities.

d.  If the Veteran's bilateral ankle disorder did not originate during a period of active duty, active duty for training, inactive duty for training, or otherwise originate during active service/duty, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that his bilateral ankle disorder was aggravated (increased in severity beyond its natural progression) by his service-connected disabilities or by his activities during a period of active duty, active duty for training, inactive duty for training.

Service connection is now in effect for a bilateral knee disorder, to include degenerative arthritis and chondromalacia patella, tinnitus, and eczema.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


